Case 2:21-mj-00202-BNW Document 8 Filed 03/10/21 Page 1 of 2
Case 1:21-cr-00019-TSK-MJA Document9 Filed 03/10/21 Page 1of2 PagelD #: 35

VWI alk 0202- Baw

  
   

 

 

 

 

 

 

IN THE UNITED STATES DIS T
FOR THE NORTHERN DISTRICT OF .WESTFMHRGINIA RECEIVED
CLARKSBURG ENTERED SERVED ON
COUNSELIPARTIES OF RECORD
UNITED STATES OF AMERICA,
plaintife, MAR 10 2021
CLERK US DISTRICT COURT
Vv Criminal ction I RIGTBQENRVABDA
(Ju Kleeh) DEPUTY

 

 

 

SHELLY ANNE LEIPHAM,

Defendant.

AMENDED ORDER STAYING RELEASE ORDER

 

On March 9, 2021, came the United States of America and
Randolph J. Bernard, Acting United States Attorney for the Northern
District of West Virginia, by Sarah E. Wagner, Assistant United
States Attorney for district, and moved this Court to review the
Magistrate Court’s decision granting bond and for revocation of
that order pursuant to 18 U.S.C. § 3145(a)(1). Within the Motion
to Seek Review of Release Order [ECF No. 7], the Government also
moves this Court stay the Defendant’s release from federal custody
pending a review of the Magistrate Judge’s decision granting him
bond [Id.].

Therefore, for the reasons stated in the Government’s Motion,
the Court believes the Government may be able to establish that
Ms. Leipham is a danger to the community under the statute, and

hereby STAYS the Defendant’s release from federal custody until
Case 2:21-mj-00202-BNW Document 8 Filed 03/10/21 Page 2 of 2
Case 1:21-cr-00019-TSK-MJA Document9 Filed 03/10/21 Page 2 of 2 PagelD #: 36

this Court may conduct a thorough review of Magistrate Judge’s
order releasing the Defendant on bond [ECF No. 7].

It is so ORDERED.

The Court DIRECTS the Clerk to transmit copies of this Order
to counsel of record and all appropriate agencies.

DATED: March 10, 2021

/s/ Thomas S. Kleeh
THOMAS S. KLEEH
UNITED STATES DISTRICT JUDGE
